Montgomery, C. J.
The respondent was convicted of the crime of robbery, being armed with a dangerous weapon. On the trial Detective Baker was sworn as a witness for the people. On cross-examination this witness admitted that the only description he had of the three men arrested was what he had from the conductor of the car and what the officers said about the shoe prints they had tracked. Continuing, the witness said that the only particular description he had of the men was the shoes they wore, but they were not noticed until they were on the street, when he noticed their footprints in' the snow.
“Q. You arrested them on the description you had?
*185“A. That and the fact that they were with Lyle, whom I knew to be an ex-convict, and I knew the men traveling with him would not be right.
" Mr. Hall: I object to that, as not being responsive, and I take exception to that remark of the witness.”
The only assignment of error is that the court erred in allowing the answer above quoted to stand. There was no motion to strike out this answer. Such a motion was necessary to raise the question. Baumier v. Antiau, 79 Mich. 509 (44 N. W. 939). The fault in the answer given was not that ‘it was not responsive, but that it introduced incompetent matter. Not only was there no motion to strike out for this reason, but the attention of the trial court was in no way challenged by such a claim. We do not feel warranted in setting aside the conviction on a point not made in the court below.
Conviction affirmed.
The other Justices concurred.